DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 5, 7 – 8, 10 – 11 and 13 – 16 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Arguments/Remarks made in Amendments dated June 10, 2022 to claims1, 5, 7 – 8, 10 – 11 and 13 – 16 are persuasive and after further consideration, independent claims 1 and 15 – 16 are allowed. 
Although Matsunami in view of  Hagiwara generally teaches an on-board sensor cleaning device with the limitations of the claims, Matsunami alone or in combination with Hagiwara fail to teach, suggest or make obvious the predetermined order being a repeating pattern in which each of the at least three nozzle ports is selected one at a time and each of the at least three nozzle ports is selected at least once, and the predetermined order is a sequence that starts from a central position in an arrangement direction of the at least three nozzle portions and alternately switches between a first end side and a second end side in the arrangement direction to eject fluid one by one toward the first end side and the second end side in the arrangement direction, with the additional elements of the claims as required by amended claims 1 and 15 and further ejection of fluid from all of the plurality of nozzle ports is defined as a cycle, and when stopping a cleaning operation, the on-board sensor cleaning device continues actuation until the cycle is completed as required by amended claim 16.
Claims  5, 7 – 8, 10 – 11 and 13 – 14 are allowable as being dependents of allowed claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571) 272-8024. The examiner can normally be reached Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Primary Examiner, Art Unit 3723